Title: General Orders, 18 January 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Monday January 18th 1779.
Parole Wittenburgh—C. Signs Witney. Worms.


The Honorable the Congress have been pleased to pass the following Resolve (viz.)
   
      
         Whereas it may happen that part of the monies paid for the months of September, October and November to the Officers and soldiers of the United States for their pay and subsistence may be of the emissions of the 20th of May 1777 & April 11th 1778.
         Resolved—That in such case the Pay-Master General and Pay-Masters of the respective departments be directed to exchange such monies, to the end that the said officers and soldiers be not deprived of the use of the same.
         
      
   
   The officers and soldiers of the Army who are possessed of any bills of credit of Continental money of the emissions abovementioned, are desired to carry them in to the Pay-Master General’s Office, in order to have them exchanged for bills of other emissions, which have not yet been counterfeited.
